Exhibit 10.1

 

[g60101kmi001.gif]

 

CONFIDENTIAL

 

March 4, 2019

 

Mr. Gary E. Gould

c/o Egon Zehnder

 

Dear Mr. Gould:

 

Please accept this letter as a personal invitation to join our team and an
official offer of at-will employment as Executive Vice President and Chief
Operating Officer of EQT Corporation (“EQT” or “Company”) in our Pittsburgh
office, reporting to Robert McNally, President and Chief Executive Officer. 
Your election to the Executive Vice President and Chief Operating Officer
position will take place on or about March 6, 2019, and will be effective upon
your commencement of employment.

 

Please carefully review the following sections of this letter, as they delineate
the conditions of our offer.  This offer is contingent upon action by the Board
of Directors of EQT Corporation and EQT’s Committees to elect you to the
position identified above and to approve your compensation, as well as the
successful completion of a mandatory drug screen, background check, our Director
and Officer Questionnaire, and execution and delivery of the Non-Compete
Agreement referenced below.  If you have questions about these pre-employment
evaluations, please contact Clarissa Fabus at 412.553.5984.

 

Base Salary

 

Your beginning bi-weekly base salary will be $21,153.84.  This is equivalent to
$550,000.00 annually.  Future adjustments in base salary, if any, are generally
made by the Management Development and Compensation Committee (“the MDCC”) of
the EQT Board of Directors in conjunction with our annual performance review
process.

 

Car Allowance

 

You will be provided a bi-weekly car allowance in the amount of $348.46.  This
is equivalent to $9,060.00 annually, and is intended to cover the annual cost of
acquiring, maintaining and insuring a car.

 

Short-Term (or Annual) Incentive Compensation

 

In addition to your base salary, EQT offers incentive compensation under the EQT
Corporation Executive Short-Term Incentive Plan (“ESTIP”).  You will be eligible
to participate in the ESTIP for calendar year 2019 and each year thereafter that
the ESTIP is offered, provided you are otherwise eligible for the ESTIP in
accordance with its terms.  Your 2019 target will be $495,000.00, which is 90%
of your salary and 100% of the midpoint of your position.  Your ESTIP target for
future years will be established by the MDCC.

 

--------------------------------------------------------------------------------



 

Signing Bonus

 

Upon your commencement of employment with EQT, you will receive a $500,000.00
signing bonus.  This signing bonus will be paid in the first pay period
following the date you commence employment with EQT.  If you voluntarily
terminate your employment with EQT, or if EQT terminates your employment for
Cause (as defined in the Non-Compete Agreement, as defined below), in each case
prior to your first year anniversary of your start date, you will be required to
repay the signing bonus in full.

 

Long-Term Incentive Plan

 

Upon your commencement of employment with EQT or shortly thereafter, you will
receive: (i) a long-term incentive award consisting of time-based restricted
shares having a grant date value of $3,900,000.00, which will vest ratably over
three years (1/3 will vest on each anniversary of the award); and (ii) a 2019
long-term incentive award consisting of a mix of performance restricted shares
(50%), time-based restricted shares (25%), and stock options (25%) having a
total grant date value of $2,500,000.00, which value is the market median for
your position.

 

The long-term incentive awards described above will be governed by the EQT
Corporation 2014 Long-Term Incentive Plan, the related Program documents and the
participant award agreements.  The actual number of shares granted will be
determined using the closing price of EQT stock on the grant date, rounded up to
the next 10 shares.  Your long-term incentive award for future years will be
established by the MDCC.

 

Equity Ownership Guidelines

 

Consistent with the goal of driving long-term value creation for shareholders,
the Company’s equity ownership guidelines require significant equity ownership
by our executive officers.  Qualifying holdings include EQT stock owned
directly, EQT shares held in the Company’s 401(k) plan, time-based restricted
stock and units, and performance-based awards for which only a service condition
remains, but do not include other performance-based awards or options.  Although
mandatory, currently there is no deadline for achieving the ownership guidelines
and executives are not required to purchase EQT stock to meet the ownership
guidelines.  The net shares acquired through incentive compensation plans
(through the exercise of options, the vesting of restricted stock or similar)
must be retained if an executive has not satisfied his target.  An executive’s
failure to meet the equity ownership guidelines may influence an executive’s mix
of cash and non-cash compensation.  Executives are not permitted to pledge their
EQT equity and are not permitted to hedge or otherwise invest in derivatives
involving EQT stock.

 

All executive officers, other than the CEO, currently have a three times base
salary equity ownership requirement.

 

Confidentiality, Non-Solicitation and Non-Competition Agreement

 

This offer is conditioned upon you executing the enclosed Confidentiality,
Non-Solicitation and Non-Competition Agreement (“Non-Compete Agreement”).

 

Executive Alternative Work Arrangement

 

You have the option at this time of electing to participate in Executive
Alternative Work Arrangement status following your cessation of full-time
employment with EQT.  If you desire to participate, you must make an election at
this time in conjunction with the execution of your

 

--------------------------------------------------------------------------------



 

Non-Compete Agreement.  See “Executive Alternative Work Arrangement Employment
Agreement” attached as Exhibit A to the Non-Compete Agreement and the election
form that immediately precedes Exhibit A in the Non-Compete Agreement.

 

Work Schedule Options

 

In order to provide employees with a way to maintain work/life balance, EQT has
two work schedule options — a 9/80 work schedule and a traditional 8-hour day/5
days per week option.  Under the 9/80 work schedule, during the standard 80-hour
pay period employees work eight 9-hour days (Monday through Thursday) and one
8-hour day (Friday), with a tenth day off (alternate Friday).

 

Initially, you will work the traditional work schedule until you make a
selection and discuss it with your supervisor.  Detailed information on these
work schedule options, holidays and vacation will be covered in orientation. 
You will have 31 days to make your schedule selection.

 

Employee Benefits

 

You will have the opportunity to participate in such group medical, dental, life
and disability insurance plans, retirement and savings plans and other fringe
benefit programs as are available generally to employees of the Company, and as
may be amended from time-to-time.

 

Additional Retirement Benefit

 

Once 401(k) contributions for executive officers reach the maximum level
permitted under the 401(k) plan or by regulation, Company contributions are
continued on an after-tax basis under the 2006 Payroll Deduction and
Contribution Program through an annuity program offered by Fidelity Investments
Life Insurance Co.  Each year, the Company also contributes an amount equal to
11% of each executive officer’s annual incentive award to such program.

 

Perquisites

 

See “2019 Executive Officer Perquisites” document attached.

 

Vacation and Holidays

 

Your annual vacation entitlement will be 240 hours, unprorated for 2019. 
Additionally, EQT presently observes certain paid holidays.

 

Relocation Benefits

 

You will be eligible to receive the following Tier IV moving and relocation
benefits, provided that you sign the enclosed Relocation Expense Reimbursement
Agreement:

 

·                  Miscellaneous Allowance in the amount of $10,000.  The
Miscellaneous Allowance is not grossed up for tax purposes.

 

·                  Please see the attached Moving and Relocation Benefit Summary
for additional details on this benefit.

 

Director and Officer Questionnaire

 

A copy of our Director and Officer Questionnaire is attached.  Please complete
the questionnaire and return the same to me as soon as possible, as certain of
the information is required to be filed with the United States Securities and
Exchange Commission.  Please also provide me with your

 

--------------------------------------------------------------------------------



 

SEC CIK and password from your time as a Section 16 officer for Continental
Resources.

 

Contingency Matters

 

This offer and your continued employment with EQT are contingent upon the
following:

 

·                  Action by the Board of Directors of EQT Corporation and EQT’s
Committees to elect you to the positions identified above and to approve your
compensation;

 

·                  In accordance with the Federal Immigration Reform and Control
Act of 1986, you are required to provide EQT with verification of your identity
and eligibility to work in the United States; and

 

·                  Submitting to and successfully completing all pre-employment
assessments including a drug screen, background check, our Director and Officer
Questionnaire, and execution and delivery of the Non-Compete Agreement.

 

The benefits and perquisites described above are subject to review and
modification by the MDCC or by EQT when those changes are applicable to all
employees.

 

We anticipate your tentative starting date to be no later than April 22, 2019.

 

Please understand that employment with EQT is at-will, which means that either
you or the Company can terminate the employment relationship at any time, with
or without cause.  This employment-at-will relationship cannot be changed except
by a written agreement approved by the MDCC and signed by an authorized officer
of the Company.

 

If you have any questions regarding this offer, please contact me at
412.553.5740.  Should you accept, you must also complete and return the attached
Non-Compete Agreement to me via e-mail in the form of a .pdf to djsmith@eqt.com.

 

With your acceptance, you confirm that you are not currently bound by or subject
to any confidentiality or non-competition agreement with a previous employer
that you have not previously disclosed to us and, if in writing, provided a copy
to us.

 

EQT’s onboarding process is administered through an online application called
Taleo Onboard.  Once we receive your signed offer letter, you will receive an
e-mail from Taleo Onboard with details to set up your username and password. 
Please log-on to Taleo Onboard immediately to complete your profile, post-offer
employment questionnaire and background check release forms.  Until these forms
have been completed, we cannot initiate your mandatory pre-employment
assessments.  If you experience any problems using Taleo Onboard, please send an
email to onboarding@eqt.com or contact Clarissa Fabus at 412.553.5984.

 

--------------------------------------------------------------------------------



 

This offer expires on March 7, 2019.

 

Confidentiality

 

This letter is confidential, and its contents are intended solely for review by
you and your counsel.  You should not disclose, and you will advise your counsel
not to disclose, this letter’s contents or the fact of its existence to any
third party without our prior written consent.  You understand that action by
the board of EQT to elect you as an officer may require a public announcement by
the Company.  Except as may be required by law or stock exchange rule, the
disclosure of this offer and your acceptance, if any, to any third party other
than your counsel and our representatives subject to an appropriate
confidentiality obligation, will be mutually agreed upon and coordinated.

 

Please return one copy of this letter with your signature indicating your
acceptance or rejection of this offer, and the terms and conditions contained
herein, to me.  If you have any questions, please contact me directly.

 

Sincerely,

 

/s/ David Smith

 

David Smith

Senior Vice President, Human Resources

 

I [g60101kmi002.gif] Reject (circle) the Company’s offer of employment and the
terms and conditions set forth herein:

 

 

/s/ Gary E. Gould

 

March 6, 2019

Gary E. Gould

 

Date

 

--------------------------------------------------------------------------------